Title: From Benjamin Franklin to John Waring, 27 June 1763
From: Franklin, Benjamin
To: Waring, John


Reverend and dear Sir,
New York, June 27. 1763
Being here on my Journey to New-England, I received your Favour of April 5. You will easily conceive that after an Absence of near Six Years from my Family and Affairs, my Attention must be much engross’d on my Arrival by many Things that requir’d it; not to mention a Multiplicity of Visits, &c. that devour abundance of Time, I enquir’d however of Mr. Sturgeon concerning the Negro School tho’ I could not visit it, and had the Satisfaction to hear it was full and went on in general well, tho’ he had met with some Difficulties during the late Dissensions in the Church; but they were pretty well over. He gave me the enclos’d List of the Scholars. As soon as I return to Philadelphia, which I hope to do by the Beginning of September, I shall inspect the School very particularly, and afford every Assistance in my Power to Mr. Sturgeon, in promoting the laudable Views of the Associates, to whom please to present my best Respects. Since my Arrival in America, I made a Journey too to Williamsburgh, near 350 Miles, which took me 5 Weeks; on Business of the Post Office. I there had a long Conversation with Mr. Nicholus concerning the School in that Place, of which I need not give you any Account, as you have receiv’d his Letter which he told me he had written to you. He appears a very sensible and a very conscientious Man, and will do his best in the Affair, but is sometimes a little diffident as to the final Success, in making sincere good Christians of the Scholars; their Continuance at the School being short. I think to visit the School here, which Mr. Auchmuty tells me is in a good way. And as I expect to be at Newport in Rhodeisland next Week, I shall speak to Mr. Brown concerning the Letters you have wrote him, and promote a School there if practicable. I thank you for your kind Congratulations on the Marriage and Proferment of my Son, and am with great Esteem, and Respect, Reverend Sir, Your most obedient humble Servant
B Franklin
P.S. At my Return I shall pay my Subscription as you desire to Mr. Sturgeon.
Mr. Waring
 Addressed: To / The Revd Mr Waring / at Mr Burd’s a Bookseller / in Ava Mary Lane, near St. / Paul’s / London
Endorsed: Dr. Franklin June 27. 1763
